Name: 2014/47/EU: Council Decision of 28Ã January 2014 appointing eight Portuguese members and seven Portuguese alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-01-30

 30.1.2014 EN Official Journal of the European Union L 27/60 COUNCIL DECISION of 28 January 2014 appointing eight Portuguese members and seven Portuguese alternate members of the Committee of the Regions (2014/47/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Portuguese Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Eight members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr JosÃ © CORREIA, Mr Manuel FREXES, Mr Francisco MESQUITA MACHADO, Mr Carlos PINTO, Mr Carlos PINTO DE SÃ , Mr Joaquim RAPOSO, Mr Rui RIO and Mr Fernando RUAS. (3) Seven alternate members seats have become vacant following the end of the terms of office of Mr Ã lvaro AMARO, Mr AntÃ ³nio BORGES, Mr Joaquim DIAS VALENTE, Mr Carlos MARTA, Mr AntÃ ³nio Jorge NUNES, Mr VÃ ­tor PROENÃ A and Mr Jaime SOARES, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr JosÃ © Agostinho RIBAU ESTEVES, Presidente da CÃ ¢mara Municipal de Aveiro,  Mr Ã lvaro DOS SANTOS AMARO, Presidente da CÃ ¢mara Municipal da Guarda,  Mr JosÃ © Maria DA CUNHA COSTA, Presidente da CÃ ¢mara Municipal de Viana do Castelo,  Mr BasÃ ­lio Adolfo DE MENDONÃ A HORTA DA FRANCA, Presidente da CÃ ¢mara Municipal de Sintra,  Mr AntÃ ³nio GonÃ §alves BRAGANÃ A FERNANDES, Presidente da CÃ ¢mara Municipal da Maia,  Mr Carlos Manuel RODRIGUES PINTO DE SÃ , Presidente da CÃ ¢mara Municipal de Ã vora,  Mr JoÃ £o Nuno FERREIRA GONÃ ALVES DE AZEVEDO, Presidente da CÃ ¢mara Municipal de Mangualde,  Mr LuÃ ­s Filipe SOROMENHO GOMES, Presidente da CÃ ¢mara Municipal de Vila Real de Santo AntÃ ³nio; and (b) as alternate members:  Mr LuÃ ­s Manuel DOS SANTOS CORREIA, Presidente da CÃ ¢mara Municipal de Castelo Branco,  Mr Francisco Manuel LOPES, Presidente da CÃ ¢mara Municipal de Lamego,  Mr Paulo Jorge FRAZÃ O BATISTA SANTOS, Presidente da CÃ ¢mara Municipal da Batalha,  Mr Vitor Manuel MARTINS GUERREIRO, Presidente da CÃ ¢mara Municipal de SÃ £o BrÃ ¡s de Alportel,  Mr AntÃ ³nio BENJAMIM PEREIRA, Presidente da CÃ ¢mara Municipal de Esposende,  Mr Vitor Manuel CHAVES DE CARO PROENÃ A, Presidente da CÃ ¢mara Municipal de AlcÃ ¡cer do Sal,  Mr LuÃ ­s Miguel CORREIA ANTUNES, Presidente da CÃ ¢mara Municipal da LousÃ £. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.